Judgment restraining the defendant husband from prosecuting an action for divorce in the State of New Jersey, etc., and order denying defendant’s motion for a new trial, reversed on the law, without costs, and a new trial granted. Plaintiff offered no evidence of the allegations in her complaint that the appellant is and continuously has been a resident of the State of New York. The evidence before us tends to establish that the appellant has been a resident of the State of New Jersey since May, 1935. We grant a new trial for the purpose of enabling plaintiff to offer any evidence she may have of the allegations of the complaint which have been denied and for further consideration of the local laws in respect to residence of employees whose compensation is paid solely or in part from funds of the city of New York. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.